Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reference is made to the following documents in the office action to follow:
Document 1: 	JP2005-295343A (MATSUSHITA ELECTRIC INDUSTRIAL CO., LTD.) 20 October 2005, paragraphs: [0001], [0006], [0020], [0022], [0036], figs. 1-12.
Document 2:	JP10-214268A (OMRON COTP.) 11 August 1998, abstract.
Document 3:	US 2016/0232215A1 (RAKUTEN, INC.,) 11 August 2016, paragraphs [0053], [0054], [0056], [0063], [0064], [0083], [0085], [0086]
Document 4:	US 2014/0150002A1 (QUALCOM INCORPORATED), 29 May 2014, paragraphs [0003], [0005], [0037], [0038], [0059], [0062], [0063], figs. 1, 5
Document 5:	JP2011-061733A (KDDI CORP.) 24 March 2011, paragraphs [0030], [0035], [0045], figs. 2-3
Document 6:	JP2003-239311A (NIPPON TELEGRAPH AND TELEPHONE CORP.) 12 September 2003, paragraphs [0055], [0058], fig. 1

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-7, 11-12, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1.
Regarding claim 1, Document 1 discloses an invention pertaining to a mobile phone, wherein if an incoming call is detected while television being viewed, the television program being watched is stopped being shown, and after the telephone call has been ended, a summary of television program for the period in which the program could not be viewed due to the telephone call is generated and played (figs. 1-12; paragraphs: 0001; 0006; 0020; 0022; 0036) which reads on claim limitation: “An information processing device, comprising: an output control unit that controls presentation of content to a user, and when a non-viewing/listening period is detected in a viewing and listening behavior of the user corresponding to the content, causes a summary of the content to be output”
Regarding claim 20, Document D1 discloses discloses an invention pertaining to a mobile phone, wherein if an incoming call is detected while television being viewed, the television program being watched is stopped being shown, and after the telephone call has been ended, a summary of television program for the period in which the program could not be viewed due to the telephone call is generated and played (figs. 1-12; paragraphs: 0001; 0006; 0020; 0022; 0036) which reads on claim limitation: “controlling presentation of content to a user; and when a non-viewing/listening period is detected in a viewing and 
Document 1 differs from claimed invention in that it does not specifically disclose: wherein
the output control unit determines an amount of information in the summary of the content, based on a length of the non-viewing/listening period, wherein the causing the summary of the content to be output further includes determining an amount of information in the summary of the content, based on a length of the non viewing/listening period.
With regard to the summary of the television program disclosed in document 1, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify this to provide for: that the amount information of the summary of the television program would vary according to the length of the period in which program could not be viewed due to telephone call.
Regarding claim 3 Document 1 discloses an invention pertaining to a mobile phone, wherein if an incoming call is detected while television being viewed, the television program being watched is stopped being shown, and after the telephone call has been ended, a summary of television program for the period in which the program could not be viewed due to the telephone call is generated and played (figs. 1-12; paragraphs: 0001; 0006; 0020; 0022; 0036) which reads on claim limitation: “wherein the output control unit determines the amount of information in the summary, based on a generation factor of the non-viewing/listening period.”
Regarding claims 5-7, Document 1 discloses an invention pertaining to a mobile phone, wherein if an incoming call is detected while television being viewed, the television program being watched is stopped being shown, and after the telephone call has been ended, a summary of television program for the period in which the program could not be viewed due to the telephone call is generated and played (figs. 1-12; paragraphs: 0001; 0006; 0020; 0022; 0036) wherein the non-viewing/listening period includes an interruption period of the content, and the output control unit determines the amount of information in the summary, based on a length of the interruption period or number of times of detection of the interruption period.”; “wherein the output control unit controls the presentation of the content to be interrupted or resumed, and causes the summary to be output when the content is resumed.”; “wherein the output control unit causes the summary of contents of the content presented before the interruption period to be output, when the content is resumed.”
	Regarding claims 11-12, Document 1 discloses an invention pertaining to a mobile phone, wherein if an incoming call is detected while television being viewed, the television program being watched is stopped being shown, and after the telephone call has been ended, a summary of television program for the period in which the program could not be viewed due to the telephone call is generated and played (figs. 1-12; paragraphs: 0001; 0006; 0020; 0022; 0036) which reads on claim limitations: “wherein the output control unit causes the content to be interrupted, based on status of the user while the content is being presented.”; “wherein the non-viewing/listening period includes a non-perceptual period during which the user does not perceive the content being presented, and the output control unit determines the amount of information in the summary, based on  a length of the non-perceptual period or number of times of detection of the non-perceptual period.”
	Regarding claims 14-16, Document 1 discloses an invention pertaining to a mobile phone, wherein if an incoming call is detected while television being viewed, the television program being watched is stopped being shown, and after the telephone call has been ended, a summary of television program for the period in which the program could not be viewed due to the telephone call is generated and played (figs. 1-12; paragraphs: 0001; 0006; 0020; 0022; 0036) which reads on claim limitations: “ wherein the non-perceptual period includes a distraction period during which the user is not concentrating on information of the content while the content is being presented, and the output control unit determines the amount of information in the summary, based on a length of the distraction period or number of times of detection of the distraction period.”; “wherein when the non-perceptual period is finished, the output control unit causes the summary to be output.”; “wherein the output control unit controls an output of the summary including information presented during the non-perceptual period.”

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 and further in view of Document 2.
Document 1 differs from claim 2 in that it does not specifically disclose: wherein the output control unit determines the amount of information in the summary, based on number of times of detection of the non-viewing/listening period.
However, when generating the summary for the period in which program could not be viewed in document 1, it would have been easy for a person skilled in the art before the effective filing date of the claimed invention to shorten the summary on the basis of the number of times, as disclosed in document 2 (see abstract).
6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 and further in view of Document 3.
Document 1 differs from claim 4 in that it does not specifically disclose: wherein the output control unit determines the amount of information or contents of the summary, based on a user's context of the user.
However, Document 3 discloses: wherein the output control unit determines the amount of information or contents of the summary, based on a user's context of the user (paragraphs: 0053-0054; 0056; 0063-0064; 0083; 0085; 0086),

When generating the summary for a period in which the program could not be viewed in document 1, it would have been easy for a person skilled in the art before the effective filing date of the claimed invention to determine the range that should be summarized on the basis of user operation, as disclosed in document 3.
9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 and further in view of Document 4.
Document 1 differs from claims 9-10 in that it does not specifically disclose: wherein the output control unit causes the content to be interrupted, based on an ambient environment while the content is being presented, wherein the output control unit causes the content to be interrupted, based on ambient sound while the content is being presented.
	However, it would have been easy for a person skilled in the art before the effective filing date of the claimed invention to modify the feature disclosed in document 1, wherein if an incoming call is detected while television being viewed, the television program being viewed is stopped being shown, to a feature, wherein, as described in document 4 (figs. 1, 5; paragraphs: 0003; 0005; 0037; 0038; 0059; 0062-0063), the presentation content being provided is being paused if another person enters the presentation environment or the viewer becomes engrossed in a conversation with another user.
8.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 and further in view of Document 5.
Document 1 differs from claim 13 in that he does not specifically disclose: wherein the non-perceptual period includes an absence period during which the user has left an area where the content is supplied while the content is being presented, and the output control unit determines the amount of information in the summary, based on a length of the absence period or number of times of detection of the absence period.
With regard to the feature disclosed in document 1, wherein if an incoming call is detected while a television being viewed is stopped being shown, a person skilled in the art before the effective filing date of the claimed invention could easily implement a feature wherein, as disclosed in document 5 (figs. 2-3; paragraphs: 0030; 0035; 0045-0047), summarized content is generated on the .
9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 and further in view of Document 6.
Document 1 differs from claim 17 in that it does not specifically disclose: wherein the output control unit causes the summary different for each of a plurality of the users to be output, based on the non-perceptual period of each of the users.
When generating the summary for the period in which the program could not be viewed in document 1, it would have been easy for a person skilled in the art before the effective filing date of the claimed invention to display a different summary for each viewer according to the summary condition set for each viewer, as discloses in document 6 (fig. 1; paragraphs: 0056-0058). 
10.	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 and further in view of Document 7.
Document 1 differs from claims 18-19 in that although it discloses wherein the output control unit controls content, and determines length of the summary, based on the length of the non-viewing/listening period or number of times of detection of the non-viewing/listening period (figs. 1-12; paragraphs: 0001; 0006; 0020; 0022; 0036), it does not specifically disclose: comprising a voice output unit that outputs voice speech of the content and the summary, based on control performed by the output control unit.
However, Document 7 discloses: comprising a voice output unit that outputs voice speech of the content and the summary, based on control performed by the output control unit (paragraphs: 0009; 0361)
Thus, it would have been easy for a person skilled in the art before the effective filing date of the claimed invention to modify Document 1 to provide for: .
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   What claim 8 sets forth is recognized as not being disclosed in the applicant’s description.
In examining the disclosure of the description, the feature of the invention as in claim 8 wherein “the restart position for content is determined on the basis of duration of interruption of the content” is neither disclosed nor suggested in 
[0066] in this case, if loudness of the crying of a child B1 reaches or drops below a threshold value or child B1 is detected to have stopped crying, the output control unit 230 may accordingly control restart of content and output voice of a speech S04; when doing so, the output control unit 230 may set the beginning of the clause or sentence that was being output at point PI as the restart position and determine the amount of information about the summary on the basis of the length of the interruption period, and may have the summary generating unit 220 generates a summary A4 on the basis of the amount of information and content that was output before said sentence; in addition, the output control unit 230 may cause the summary generating unit 220 to output the generated summary A4 to the information processing unit 10 and subsequently restart the presentation of content from the restart position.
That is to say, the part of the description that can be considered to correspond to the invention as in claim 8 only mentions “determine the amount of information about the summary on the basis of the length of the interruption 
Therefore, the invention as in claim 8 is neither described nor suggested in the description.
Response to Arguments
There is an outstanding rejection of dependent claim 8 which is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant has failed to respond to this rejection.  Therefore applicant’s response is non-responsive.
	Further in view of applicant’s amendments to claims and further consideration of his arguments, claims 1-7, 9-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651